OPINION — AG — UNLESS THE CONSTABLE (POLICE) OF MILLER TOWNSHIP ACTUALLY RESIGNED IN WRITING, FILED HIS RESIGNATION WITH THE BOARD OF COUNTY COMMISSIONERS AND SUCH BOARD ACCEPTED HIS RESIGNATION, THE CONSTABLE IS STILL A PUBLIC OFFICER. AS SUCH OFFICER HE COULD STILL RESIGN. IF THIS OFFICER HAS BEEN ADJUDGED GUILTY OF A FELONY, AS STATED IN YOUR LETTER, HE WAS INELIGIBLE TO FILE FOR OFFICE UNDER THE AUTHORITIES CITED ABOVE AND COULD BE REMOVED FROM OFFICE SHOULD HE FAIL TO RESIGN. FURTHERMORE, IF THE CONSTABLE IS CONVICTED ON THE FELONY CHARGED AGAINST HIM HE COULD BE REMOVED FROM OFFICE UNDER APPLICABLE PROVISIONS OF THE LAW. THE BOARD OF COUNTY COMMISSIONERS WILL NOT BE CONFRONTED WITH THE QUESTION ASKED BY YOU SINCE THE TEMPORARY SUSPENSION AND RELIEF OF THE CONSTABLE FROM HIS DUTIES BY SUCH BOARD WAS INEFFECTIVE FOR ANY PURPOSE UNLESS THE PROCEDURE OUTLINED ABOVE REGARDING RESIGNATION OF A PUBLIC OFFICER WAS ACCOMPLISHED, WHICH IS NOT INDICATED BY YOUR LETTER. CITE: 51 Ohio St. 1961 9 [51-9], 51 Ohio St. 1961 98 [51-98], 22 Ohio St. 1961 1195 [22-1195], 26 Ohio St. 1961 61 [26-61], ARTICLE III, SECTION 1, 39 Ohio St. 1961 3 [39-3] (W. J. MONROE) FILENAME: m0000936 GORDON MELSON DISTRICT ATTORNEY ATTORNEY GENERAL OF OKLAHOMA — OPINION AUGUST 11, 1967 OPINION — AG — UNLESS THE CONSTABLE (POLICE) OF MILLER TOWNSHIP ACTUALLY RESIGNED IN WRITING, FILED HIS RESIGNATION WITH THE BOARD OF COUNTY COMMISSIONERS AND SUCH BOARD ACCEPTED HIS RESIGNATION, THE CONSTABLE IS STILL A PUBLIC OFFICER. AS SUCH OFFICER HE COULD STILL RESIGN. IF THIS OFFICER HAS BEEN ADJUDGED GUILTY OF A FELONY, AS STATED IN YOUR LETTER, HE WAS INELIGIBLE TO FILE FOR OFFICE UNDER THE AUTHORITIES CITED ABOVE AND COULD BE REMOVED FROM OFFICE SHOULD HE FAIL TO RESIGN. FURTHERMORE, IF THE CONSTABLE IS CONVICTED ON THE FELONY CHARGED AGAINST HIM HE COULD BE REMOVED FROM OFFICE UNDER APPLICABLE PROVISIONS OF THE LAW. THE BOARD OF COUNTY COMMISSIONERS WILL NOT BE CONFRONTED WITH THE QUESTION ASKED BY YOU SINCE THE TEMPORARY SUSPENSION AND RELIEF OF THE CONSTABLE FROM HIS DUTIES BY SUCH BOARD WAS INEFFECTIVE FOR ANY PURPOSE UNLESS THE PROCEDURE OUTLINED ABOVE REGARDING RESIGNATION OF A PUBLIC OFFICER WAS ACCOMPLISHED, WHICH IS NOT INDICATED BY YOUR LETTER. CITE: 51 Ohio St. 1961 9 [51-9], 51 Ohio St. 1961 98 [51-98] 22 Ohio St. 1961 1195 [22-1195], 26 Ohio St. 1961 61 [26-61] ARTICLE III, SECTION 1, 39 Ohio St. 1961 3 [39-3] (W. J. MONROE)